Exhibit 10.2
 
Beazer Homes USA, Inc.

 
Amended and Restated 1999 Stock Incentive Plan
 
Section 1. — Establishment and Purposes
 
Beazer Homes USA, Inc. hereby establishes the Beazer Homes USA, Inc. Amended and
Restated 1999 Stock Incentive Plan (the “Plan”).
 
The purposes of the Plan are to promote the interests of Beazer Homes USA, Inc.
(the “Company”) and its Shareholders by aiding the Company in attracting and
retaining management personnel capable of assuring the future success of the
Company, to offer such personnel incentives to put forth maximum efforts for the
success of the Company’s business and to afford such personnel an opportunity to
acquire a proprietary interest in the Company.
 
Section 2. — Definitions
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
2.1 “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.
 
2.2 “Award” shall mean an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent or Other
Stock-Based Award granted under the Plan.
 
2.3 “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.
 
2.4 “Board” shall mean the Board of Directors of the Company.
 
2.5 “Change in Control” shall mean: (i) the acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then outstanding Shares (the
“Outstanding Shares”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this paragraph (i) the following acquisitions shall not constitute a
Change of Control; (1) any acquisition directly from the Company, (2) any
acquisition by the Company, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (4) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection (iii)
of this Section 2.5; or
 
(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the date hereof whose election, or nomination for election by the Shareholders,
was approved by a vote of at least a majority of the Directors then comprising
the Incumbent Board shall be considered as though such individual was a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or an behalf of a
Person other than the Board; or
 
(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Shares and the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then


A-1



--------------------------------------------------------------------------------



 



Outstanding Shares and the combined voting power of the then Outstanding Voting
Securities entitled to vote generally in the election of Directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
(iv) Approval by the Shareholders of a complete liquidation or dissolution of
the Company.
 
2.6 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any regulations promulgated thereunder.
 
2.7 “Committee” shall mean the Stock Option and Incentive Committee or any other
Committee of the Board designated by the Board to administer the Plan which
shall consist of at least two members appointed from time to time by the Board.
Each Committee member must qualify as an “outside director” as defined in the
Treasury Regulation § 1.162-27(e)(3) (or any successor rule) and, to the extent
necessary to qualify Awards hereunder for exemption from the liability
provisions of Rule 16b-3, a “non-employee director” as defined in Reg.
§ 240.16b-3(b)(3) (or any successor rule) of the Securities Exchange Act of
1934.
 
2.8 “Common Stock” shall mean the common stock, $0.01 par value, of the Company.
 
2.9 “Company” shall mean Beazer Homes USA, Inc., a Delaware corporation, and any
successor corporation.
 
2.10 “Director” shall mean a member of the Board of Directors of the Company.
 
2.11 “Disability” shall mean disability as defined in Participant’s Award
Agreement with the Company.
 
2.12 “Dividend Equivalent” shall mean any right granted under Section 6.4 of the
Plan.
 
2.13 “Eligible Person” shall mean any employee, officer, consultant or
independent contractor providing services to the Company or any Affiliate or a
Director, in each case, who the Committee determines to be eligible.
 
2.14 “Fair Market Value” shall mean the fair market value of any property
(including but not limited to Shares or other security) determined by a
valuation method as established by the Committee from time to time. However,
that for purposes of the Plan, the Fair Market Value of Shares on any day on
which Shares are traded on the New York Stock Exchange (“NYSE”) or any other
nationally recognized stock exchange or automated quotation system shall be the
closing price of such Shares as reported by the NYSE or such other exchange or
quotation system.
 
2.15 “Incentive Stock Option” shall mean an Option granted under Section 6.1 of
the Plan that meets the requirements of Section 422 of the Code.
 
2.16 “Non-Qualified Stock Option” shall mean an Option granted under Section 6.1
of the Plan that is not intended to be an Incentive Stock Option.
 
2.17 “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option and shall include Restoration Options.
 
2.18 “Other Stock-Based Award” shall mean any right granted under Section 6.6 of
Plan.


A-2



--------------------------------------------------------------------------------



 



 
2.19 “Participant” shall mean an Eligible Person who has been granted an Award
under the Plan.
 
2.20 “Performance Award” shall mean any right granted under Section 6.5 of the
Plan.
 
2.21 “Person” shall mean any individual, corporation, limited liability company,
partnership, association or trust.
 
2.22 “Plan” shall mean the Beazer Homes USA, Inc. 1999 Stock Incentive Plan, as
amended from time to time.
 
2.23 “Restoration Option” shall mean any Option granted under Section 6.1(d) of
the Plan.
 
2.24 “Restricted Stock” shall mean any Share granted to a Participant under
Section 6.3 of the Plan.
 
2.25 “Restricted Stock Unit” shall mean a bookkeeping entry representing the
right to receive a Share (or a cash payment equal to the Fair Market Value of a
Share) at some future date as granted under Section 6.3 of the Plan. A holder of
Restricted Stock Units shall not be entitled to voting rights on any Shares to
which the Restricted Stock Units relate.
 
2.26 “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Securities
Exchange Act of 1934 as amended from time to time and the related regulations.
 
2.27 “Shares” shall mean shares of Common Stock or such other securities or
property, as may be the subject of Awards pursuant to an adjustment made under
Section 9.1 of the Plan.
 
2.28 “Shareholder” shall mean a shareholder of the Company.
 
2.29 “Stock Appreciation Right” shall mean any right granted under Section 6.2
of the Plan.
 
2.30 “Tandem Option” shall mean a Non-Qualified Stock Option issued in tandem
with a Stock Appreciation Right.
 
2.31 “Termination of Employment” shall mean a termination of employment from the
Company and all Affiliates.
 
Section 3. — Administration
 
3.1 Power and Authority of the Committee.  The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan, (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights or other matters are to be
calculated in connection with) each Award, (iv) determine the terms, conditions
and restrictions of any Award or Award Agreement, (v) amend the terms and
conditions of any Award or Award Agreement and accelerate the exercisability of
Options or the lapse of restrictions relating to Restricted Stock, Restricted
Stock Units or other Awards, (vi) accept the surrender of outstanding Awards and
substitute new Awards, (vii) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or cancelled, forfeited or
suspended, (viii) determine whether, to what extent and under what circumstances
cash, Shares, other securities, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or the Committee,
(ix) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan, (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan, and (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award and any employee of
the Company or any Affiliate.


A-3



--------------------------------------------------------------------------------



 



 
3.2 Delegation.  The Committee may delegate its powers and duties under the Plan
to one or more officers of the Company or any Affiliate or a committee of such
officers, subject to such terms, conditions and limitations as the Committee may
establish in its sole discretion.
 
Section 4. — Shares Available for Awards; Annual Limit on Grants
 
4.1 Shares Available.  Subject to adjustments as provided in Section 9.1, the
number of shares available for the granting of Awards under the Plan shall be
7,200,000 of which not more than 2,820,000 Shares shall be granted as
stock-based Awards, as described in Section 6, other than Options and
stock-settled Stock Appreciation Rights. Shares to be issued under the Plan may
be either Shares which have been reacquired and are held in treasury or Shares
which are authorized but unissued. If any Shares covered by an Award (or to
which an Award relates) are not purchased or are forfeited, or if an Award
otherwise terminates without delivery of any Shares, then the number of Shares
counted against the aggregate number of Shares available under the Plan with
respect to such Award, to the extent of any such forfeiture or termination,
shall again be available for granting of Awards under the Plan. Notwithstanding
the foregoing, the full number of Shares subject to exercised stock-settled
Stock Appreciation Rights shall count against the aggregate Plan Share
limitation set forth in this Section 4.1 and shall not again be available for
granting of Awards under the Plan. In addition, Shares withheld to satisfy taxes
required to be withheld for any Award shall count against the Plan Share
limitations set forth in this Section 4.1 and shall not again be available for
granting of Awards under the Plan and Shares not issued because the holder of
any Tandem Option exercises the accompanying Stock Appreciation Right shall not
be subject to future Award by the Committee.
 
Notwithstanding the foregoing, the number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed 4,200,000, subject to
adjustment as provided in Section 9.1 of the Plan and Section 422 or 424 of the
Code or any successor provisions.
 
4.2 Maximum Annual Awards to an Eligible Person.  The maximum number of Shares
with respect to which Options and Stock Appreciation Rights may be issued under
the Plan to an Eligible Person in a calendar year is 450,000, subject to
adjustment as provided in Section 9.1 of the Plan. In addition, the maximum
number of Shares under a Performance Award that may be issued in any calendar
year is 225,000, subject to adjustment as provided in Section 9.1 of the Plan.
 
4.3 Accounting for Awards.  For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of the
grant of such Award against the aggregate number of Shares available under the
Plan.
 
Section 5. — Participation
 
Participation in the Plan shall be limited to those Eligible Persons selected by
the Committee. Awards may be granted to such Eligible Persons and for such
number of Shares as the Committee shall determine, subject to the limitations in
Section 4. An Award of any type made in any one year to an Eligible Person shall
neither guarantee nor preclude a further Award of that or any other type to such
Eligible Person in that year or subsequent years other than as provided in
Section 4.
 
In determining which Eligible Persons shall receive an Award and the terms of
any Award, the Committee may take into account such factors as the Committee, in
its discretion, shall deem relevant (such factors may include the nature of the
services rendered by the Eligible Person and the Eligible Person’s present and
potential contributions to the success of the Company). Notwithstanding the
foregoing, an Incentive Stock Option (a) may only be granted to full or
part-time employees as defined by Section 3401(c) of the Code (including
officers and directors who are also employees) of the Company and (b) shall not
be granted to an employee of an Affiliate which is not a “subsidiary
corporation” of the Company (as defined in Section 424(f) of the Code or any
successor provision).
 
Section 6. — Awards
 
6.1 Options.  The Committee is authorized to grant Options to Participants.
Options granted shall be subject to the terms and conditions forth in this
Section 6.1, the other provisions of the Plan, and any additional terms and


A-4



--------------------------------------------------------------------------------



 



conditions as the Committee shall determine (including those specified in the
Award Agreement) which are not inconsistent with the provisions of the Plan.
 
(a) Exercise Price.  The price per Share purchasable under an Option shall be
determined by the Committee. Such purchase price per share shall not be less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option (110% in the case of an Incentive Stock Option granted to a
10-percent Shareholder as defined in Code Section 422(c)(5)). Subject to
Section 9.1, in no event may the Committee reduce the exercise price of an
Option after the original grant date.
 
(b) Option Term.  Subject to the provisions of the Plan, the term of each Option
shall be specified by the Committee. In no event shall an Incentive Stock Option
be exercisable more than ten years (5 years in the case of a
10-percent Shareholder within the meaning of Code Section 422(c)(5)) from the
date it is granted. Prior to the exercise of the Option and delivery of the
stock subject to the Option, a Participant shall not have any rights to receive
any dividends or be entitled to any voting rights on any stock represented by
outstanding Options.
 
(c) Time and Method of Exercise of Options.  The Committee shall determine the
time or times at which an Option may be exercised in whole or in part (provided
that all Options granted on or after February 20, 2002 shall have a minimum
vesting schedule of three (3) years (subject to Section 6.1(e)) and the
method(s) by which and the form(s) in which payment of the exercise price may be
made or deemed to be made (including, without limitation, cash, Shares, other
securities, other Awards, other property or any combination thereof having a
Fair Market Value on the exercise date equal to the relevant exercise price).
 
(d) Restoration Options.  The Committee may grant Restoration Options,
separately or together with another Option to an Eligible Person. An Award of
Restoration Options shall be subject to the terms and conditions established by
the Committee and any applicable requirements of Rule 16b-3 or any other
applicable law. Any such Award is contingent on Participant as the Holder of an
option (“Original Option”) paying the exercise price of the Original Option. The
Restoration Option would be an Option to purchase at 100% Fair Market Value as
of the date of exercise of the Original Option, a number of Shares not exceeding
the sum of (i) the number of Shares so provided as consideration upon the
exercise of the Original Option and (ii) the number of Shares, if any, tendered
or withheld as payment of the amount to be withheld under applicable tax laws in
connection with the exercise of the Original Option pursuant to the relevant
Plan provisions or Original Option Award Agreement. The Restoration Option may
not be exercised until the shares acquired upon exercise of the Original Option
are held for a period of at least one year and the term of the Restoration
Option shall not extend beyond the term of the Original Option. Restoration
Options may be granted with respect to Options previously granted under the Plan
or any other stock option plan of the Company, and may be granted in connection
with any Option granted under the Plan or any other stock option plan of the
Company at the time of such grant.
 
(e) Early Termination of Option.  The rules regarding the exercise and/or
termination of Options upon a Participant’s Disability, death, Termination of
Employment or ceasing to be a Director will be provided in Participant’s Award
Agreement with the Company.
 
(f) Change of Control.  The exercise of Options in the event of a Change in
Control will be treated as provided in Participant’s Award Agreement with the
Company.
 
(g) Option Repricing.  No action shall be taken, without the approval of the
Shareholders, to authorize the amendment of any outstanding Option to reduce the
exercise price of such option. Furthermore, no Option shall be cancelled and
replaced with an Option having a lower exercise price without the approval of
the Shareholders. This Section 6.1(g) shall not be construed to prohibit the
adjustments provided for in Section 9.1.
 
(h) Other Restrictions on Incentive Stock Options.  The terms and conditions of
any Incentive Stock Options granted under this Plan shall comply with Code
Section 422. The aggregate Fair Market Value (determined as of the grant date)
of Shares subject to Incentive Stock Options exercisable by any Participant in
any calendar year under this Plan or any other plan of the Company or any
Affiliate or any related corporation (as defined in the applicable regulations
under the Code) may not exceed $100,000 or such higher amount as may be
permitted from time to time under Section 422 of the Code. To the extent that
such aggregate Fair Market Value exceeds $100,000 (or, applicable higher
amount), such Options shall be treated as Options which are not Incentive Stock
Options.


A-5



--------------------------------------------------------------------------------



 



 
6.2 Stock Appreciation Rights.  Subject to Section 4, the Committee is
authorized to grant Stock Appreciation Rights to Participants. Subject to the
terms of the Plan and any applicable Award Agreement, a Stock Appreciation Right
granted under the Plan shall confer upon the holder a right to receive, upon
exercise of the right related to one Share, an amount in cash or Shares with a
Fair Market Value, in either case, equal to the excess of (i) the Fair Market
Value of one Share on the date of exercise over (ii) the Fair Market Value of
one Share on the date of grant of the Stock Appreciation Right.
 
Subject to the terms of the Plan and any applicable Award Agreement, the grant
price, term, methods of exercise, methods of settlement, and any other terms and
conditions of any Stock Appreciation Right shall be as determined by the
Committee. The Committee may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate.
 
6.3 Restricted Stock and Restricted Stock Units.  The Committee is authorized to
grant Awards of Restricted Stock and Restricted Stock Units to Participants
under the terms set forth in this Section 6.3, the other Plan provisions and
with such additional conditions and restrictions as the Committee may impose
which are not inconsistent with provisions of the Plan.
 
(a) Restrictions.  Shares of Restricted Stock and Restricted Stock Units shall
be subject to such restrictions as the Committee imposes which restrictions may
lapse separately or in combination at such time or times, in such installments
or otherwise, as the Committee may deem appropriate. The Award Agreement for an
Award of Restricted Stock or Restricted Stock Units shall specify the applicable
restrictions on such Shares, if any, the duration of such restrictions, and the
time or times at which such restrictions shall lapse with respect to all or a
specified number of shares that are part of the Award. In addition, the
Committee may specify certain performance criteria, the attainment of which will
accelerate the lapse of the applicable restrictions. Notwithstanding the
foregoing, the Committee may reduce or shorten the duration of any restriction
applicable to any shares awarded to any Participant under the Plan.
 
(b) Certificates.  Any Award of Restricted Stock may be evidenced in such manner
as the Committee may deem appropriate, including, but not limited to, book-entry
registration or issuance of a stock certificate or certificates subject to
forfeiture if the restrictions do not lapse. In the event a stock certificate is
issued: (1) the certificate shall be registered in the name of Participant and
shall bear a legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock and (2) shall be held by the Company. Except
as otherwise provided by the Committee, during such period of restriction
Participant shall have all of the rights of a Shareholder, including but not
limited to the rights to receive dividends (or dividend equivalents) and to
vote. If shares are issued only upon lapse of restrictions, the Committee may
provide that Participant will be entitled to receive any amounts per share
pursuant to any dividend or distribution paid by the Company on its Common Stock
to Shareholder of record after the Award date and prior to the issuance of the
Shares. In the case of Restricted Stock Units, no shares shall be issued at the
time such Awards are granted.
 
(c) Forfeiture.  Rules regarding the forfeiture of Restricted Stock or
Restricted Stock Units subject to restrictions upon a Change of Control, or the
Participant’s Disability, death, Termination of Employment or ceasing to be a
Director will be determined in accordance with Participant’s Award Agreement
with the Company.
 
(d) Lapse of Restrictions.  Unrestricted Shares, evidenced in such manner as the
Committee shall deem appropriate, shall be delivered to the holder of Restricted
Stock promptly after the restrictions on the Restricted Stock have expired,
lapsed or been waived. After the expiration, lapse or waiver of restrictions and
the restricted period relating to Restricted Stock Units, Shares related to such
Restricted Stock Units shall be issued and delivered to the holders of the
Restricted Stock Units in accordance with such terms as may be specified by the
Committee.
 
6.4 Dividend Equivalents.  The Committee is authorized to grant to Participants
Awards of Dividend Equivalents under which the holders thereof shall be entitled
to receive payments (in cash, Shares, other securities, other Awards or other
property as determined by the Committee, in its discretion) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to the number of Shares determined by the Committee. Such amounts shall be
payable on the date or dates as determined by the Committee, and the Committee
may provide that such amounts (if any) shall be deemed to have been reinvested
in additional Shares or otherwise


A-6



--------------------------------------------------------------------------------



 



reinvested. Subject to the terms of the Plan and any applicable Award Agreement,
such Awards may have such terms and conditions as the Committee shall determine.
 
6.5 Performance Awards.  The Committee is authorized to grant Performance Awards
to Participants. Once established, the Committee shall not have discretion to
modify the criteria for receiving a Performance Award except with respect to any
discretion specifically granted to the Committee under this Plan. Subject to the
terms of the Plan and any applicable Award Agreement, a Performance Award
granted under the Plan may be an Award of Common Stock, Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units (or any other
right, the value of which is determined by reference to Shares) and such Award
may be payable in cash, Shares, other securities or other property. The value of
such Performance Awards shall be determined by the Committee and the Performance
Awards shall be payable to, or exercisable by, Participant, in whole or in part,
upon the achievement of the performance goals during the applicable measurement
period specified by the Committee.
 
(a) Amount of Performance Awards.  At the end of the measurement period, the
Committee shall determine the percentage, if any, of the Performance Awards
granted to Participant for that measurement period that are earned by
Participant as his Performance Award. That percentage shall be based on the
degree to which the performance goals for that measurement period are satisfied.
The formula for determining the correlation between the percentages of the
Performance Awards earned and the level of performance for a measurement period
shall be established in writing by the Compensation Committee at the time the
performance goals are determined. Prior to the payment of any Performance
Awards, the Compensation Committee must certify the degree of attainment of the
applicable performance goals.
 
(b) Performance Goals.  Performance goals used to compute Performance Awards
shall be based on the Company’s business planning process and shall be adopted
by the Committee in writing either (1) prior to the beginning of the measurement
period to which they apply or (2) not later than 90 days after the commencement
of the measurement period provided that at such time the outcome of the
performance goals is substantially uncertain. The performance goals shall be
comprised of one or more of the following performance measures: (1) total return
to Shareholders, (2) cash flow, (3) return on assets, capital, equity or sales,
(d) stock price, and (e) earnings per share. Any such performance goals and the
applicable performance measures will be determined by the Committee at the time
of grant and reflected in a written Award Agreement.
 
(c) Compliance with Section 162(m).  All payments under Performance Awards will
be designed to satisfy the exception under Section 162(m) of the Code, and
related regulations for performance-based compensation, and all Awards hereunder
shall be subject to the limitations of Section 162(m).
 
6.6 Other Stock-Based Awards.  The Committee is authorized, to the extent
permitted under Rule 16b-3 and other applicable law, to grant to Participants
such other Awards that are denominated or payable in, valued in whole or in part
by reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares), as are deemed by the Committee
to be consistent with the purposes of the Plan. Subject to the terms of the Plan
and any applicable Award Agreement, Shares or other securities delivered to
Participant pursuant to a purchase right granted under this Section 6.6 shall be
purchased for such consideration, which may be paid by such method or methods
and in such form or forms, (including, without limitation, cash, Shares, other
securities, other Awards or other property or any combination thereof), as the
Committee shall determine, the value of which consideration, as established by
the Committee, shall not be less than 100% of the Fair Market Value of such
Shares or other securities as of the date such purchase right is granted.
 
6.7 General.
 
(a) Consideration for Awards.  Except in the case of Awards issued in connection
with compensation that has been deferred or an Award issued pursuant to
Section 6.6, Awards shall be granted for no cash consideration or such minimal
cash consideration as may be required by applicable law.
 
(b) Awards May Be Granted Separately or Together.  Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for, any other Award or any award granted under any other plan
of the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate, may be granted either at the same time or
at a different time from the grant of such other Award or awards.


A-7



--------------------------------------------------------------------------------



 



 
(c) Forms of Payment Under Awards.  Subject to the terms of the Plan and of any
applicable Award Agreement, payment or transfers to be made by the Company or an
Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards, or other property, or any
combination thereof), and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installments or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.
 
(d) Correction of Defects, Omissions, and Inconsistencies.  The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.
 
(e) Time and Method of Exercise.  The Committee shall determine the time or
times at which Awards granted pursuant to Sections 6.2 through 6.6 may be
exercised in whole or in part ( provided that all such Awards granted after
February 20, 2002 shall have a minimum vesting schedule of three (3) years,
except that rules regarding the exercise and or termination of Awards upon a
Participant’s Disability, death, Termination of Employment or ceasing to be a
Director will be provided in Participant’s Award Agreement with the Company).
 
Section 7. — Transferability
 
7.1 General.  Except as provided in Section 7.2, no Award granted under the Plan
shall be transferable by Participant otherwise than by will or the laws of
descent and distribution. Any attempted pledge, alienation, attachment,
assignment or encumbrance of an Award that is not specifically authorized in
accordance with Section 7.2 shall be void.
 
Each Award or right under an Award may be exercised during Participant’s
lifetime only by Participant, his permitted transferee under Section 7.2 or if
permissible under applicable state law Participant’s guardian or legal
representative. However, the Committee may permit Participant to designate, in
the manner specified by the Committee, a beneficiary or beneficiaries to
exercise the right of Participant and receive any property distributable with
respect to an Award upon the death of Participant.
 
7.2 Permitted Transfers.  The Committee may, in its discretion, authorize all or
a portion of an Award of Non-Qualified Stock Options or Stock Appreciation
Rights settled in stock to be granted on terms which permit transfer by
Participant to a “Family Member” (as defined below), provided the transfer is
through a gift or a domestic relations order. For purposes of this Section 7.2,
“Family Member” includes any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, a trust for the exclusive benefit of these persons and any other
entity owned solely by these persons. The Award Agreement pursuant to which such
Options or Stock Appreciation Rights are granted must be approved by the
Committee and must expressly provide for transferability in a manner consistent
with this Section 7.2. The terms of any such transferred Award shall continue to
be applied with respect to Participant, following which the Award shall be
exercisable by the Transferee only to the extent and for the periods that would
have applied to Participant.
 
Section 8 . — Listing and Registration
 
All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. If the Shares or other
securities are traded on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award unless
and until such Shares or other securities have been admitted for trading on such
securities exchange.


A-8



--------------------------------------------------------------------------------



 



 
Section 9. — Adjustments; Business Combinations
 
9.1 Adjustment Upon Corporate Transaction.  In the event of (a) dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), (b) recapitalization, (c) stock split, (d) reverse stock split,
(e) reorganization, (f) merger, (g) consolidation, (h) split-up, (i) spin-off,
(j) combination, (k) repurchase or exchange of Shares or other securities of the
Company, (l) issuance of warrants or other rights to purchase Shares or other
securities of the Company or (m) other similar corporate transaction or event
affects the Shares, the Committee may determine that an adjustment would be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. In this event,
the Committee shall, in such manner as it may deem equitable, adjust any or all
of (i) the number, type and issuer of Shares (or other securities or other
property) which thereafter may be made the subject of Awards, (ii) the number
type and issuer of Shares (or other securities or other property) subject to
outstanding Awards and (iii) the purchase or exercise price with respect to any
Award; provided, however, that the number of Shares covered by any Award or to
which such Award relates shall always be a whole number.
 
9.2 Liability of Survivor.  In the event of any corporate reorganization or
transaction including any event described in Section 9.1, the surviving entity
or successor corporation shall be bound by the terms and conditions of the
provisions of this Plan and any Awards issued under this Plan.
 
Section 10. — Termination and Modification of the Plan
 
10.1 General.  Except to the extent prohibited by applicable law and unless
otherwise expressly provided in an Award Agreement or in the Plan, the Plan or
an Award Agreement may be terminated or modified as specified in this
Section 10.
 
10.2 Amendments to the Plan.  The Board without further approval of the
Shareholders may amend, alter, suspend, discontinue or terminate the Plan.
Notwithstanding the foregoing the Board may condition any amendment and provide
that no modification shall become effective without prior approval of the
Shareholders if Shareholder approval would be required for:
 
(i) continued compliance with Rule 16b-3 of the Securities and Exchange
Commission;
 
(ii) compliance with the rules and regulations of the New York Stock Exchange or
any other securities exchange or the National Association of Securities Dealers,
Inc. that are applicable to the Company;
 
(iii) the granting of Incentive Stock Options under the Plan, or
 
(iv) continued compliance with Section 162(m) of the Code.
 
The Board may not amend Section 6.1(g) hereof without the approval of the
Shareholders.
 
10.3 Amendments to Awards.  Subject to Section 6.1(g) hereof, the Committee may
amend or modify the grant of any outstanding Award in any manner to the extent
that the Committee would have had the authority to make such Award as so
modified or amended including, but not limited to, a change of the date or dates
as of which (a) an Option becomes exercisable or (b) Restrictions on Shares are
to be removed. No modification may be made that would materially adversely
affect any Award previously made under the Plan without the approval of
Participant or holder or beneficiary.
 
10.4 Other Amendment.  The Committee shall be authorized to make minor or
administrative modifications to the Plan and Awards as well as modifications to
the Plan and Awards that may be dictated by requirements of federal or state
laws applicable to the Company or that may be authorized or made desirable by
such laws. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to continue the operation of the Plan.
 
Section 11. — Income Tax Withholding: Tax Bonuses
 
11.1 Withholding.  In order to comply with all applicable federal or state
income tax laws or regulations, the Committee may take such action as it deems
appropriate to ensure that all applicable federal, state and local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or


A-9



--------------------------------------------------------------------------------



 



collected from such Participant. In order to assist Participant in paying all or
a portion of the federal, state and local taxes to be withheld or collected upon
exercise or receipt of (or the lapse of restrictions relating to) an Award, the
Committee, in its discretion and subject to such additional terms and conditions
as it may adopt, may permit Participant to satisfy such tax obligation by
(a) electing to have the Company withhold a portion of the Shares otherwise to
be delivered upon exercise or receipt of (or the lapse of restrictions relating
to) such Award with a Fair Market Value equal to the amount of such taxes;
(b) delivering to the Committee Shares other than Shares issuable upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value (on the date the tax is withheld) equal to the amount of such taxes
or (c) delivering to the Company cash, check (bank check, certified check or
personal check), money order or wire transfer equal to such taxes. Any election
to have Shares withheld must be made on or before the date that the amount of
tax to be withheld is determined.
 
11.2 Tax Bonuses.  The Committee, in its discretion, shall have the authority,
at the time of grant of any Award under this Plan or at any time thereafter, to
approve cash bonuses to designated Participants to be paid upon their exercise
or receipt of (or the lapse of restrictions relating to) Awards in order to
provide funds to pay all or a portion of federal and state and local taxes due
as a result of such exercise or receipt (or the lapse of such restrictions). The
Committee shall have full authority in its discretion to determine the amount of
any such tax bonus.
 
Section 12. — General Provisions
 
12.1 No Rights to Awards.  No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
 
12.2 Award Agreements.  Each Eligible Person to whom a grant is made under the
Plan shall enter into a written agreement with the Company that shall contain
such provisions, consistent with the provisions of the Plan, as may be
established by the Committee. No Participant will have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company.
 
12.3 No Limit on Other Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.
 
12.4 No Right to Employment.  The grant of an Award shall not be construed as
giving Participant the right to be retained in the employ of the Company or any
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss Participant from
employment free from any liability or any claim under the Plan, unless otherwise
expressly provided in the Plan or in any Award Agreement.
 
12.5 Governing Law.  The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with applicable federal laws and the laws of the State
of Georgia.
 
12.6 Severability.  If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provisions shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
 
12.7 No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.


A-10



--------------------------------------------------------------------------------



 



 
12.8 No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.
 
12.9 Limitation on Benefits.  With respect to persons subject to Rule 16b-3,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under such Act. To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.
 
12.10 Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
 
Section 13. — Effective Date
 
The Plan is effective upon the date of adoption by the Board subject to approval
of Shareholders at the February 3, 2000 meeting of Shareholders. Unless
previously terminated, the Plan shall terminate ten years from the effective
date. Notwithstanding the prior sentence, an Award granted under this Plan may
have terms or rights which may extend beyond the date the Plan terminates and
the rights of the Committee under the Plan and the Board to amend the Plan may
likewise extend beyond the date of the Plan’s termination.
 
Section 14. — Exchange Program
 
Notwithstanding any other provision of the Plan to the contrary, including but
not limited to Section 6.1(g) hereof, the Company, by action of the Committee,
may effect an Option and stock-settled Stock Appreciation Right (“SSAR”)
exchange program on the terms set forth herein (the “Exchange Program”), to be
commenced through an exchange offer prior to August 5, 2009, provided that in no
event may more than one offer to exchange be made for any outstanding Option or
SSAR. Under any exchange offer, Eligible Employees will be offered the
opportunity to exchange Eligible Options/SSARs (the “Surrendered Awards”) for
new Restricted Stock (the “New Restricted Stock”), as follows: (1) the shares
subject to the New Restricted Stock shall have a Fair Market Value equal to the
value (determined using the Black-Scholes option pricing model as of a date
immediately prior to commencement of any exchange offer) of the Surrendered
Awards; and (2) the New Restricted Stock will vest, subject to Section 6.3(c) of
the Plan, in two equal annual installments, on the first and second
anniversaries of the date of grant. Shares subject to Surrendered Awards will
not be available for granting of Awards under the Plan. “Eligible Employees”
means employees of the Company or any Affiliate other than executive officers
(as defined in Rule 3b-7 under the Securities Exchange Act of 1934, as amended).
“Eligible Awards” means any Option or SSAR that has an exercise price in excess
of $26. Subject to the foregoing, the Committee shall be permitted to determine
additional terms, restrictions or requirements relating to the Exchange Program.
 
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing is the Plan adopted by the Board of Directors of the Company as of the
second day of November, 1999 as amended through August 5, 2008.
 
/s/ Peggy J. Caldwell


Secretary


A-11